 Case 2:21-cv-00161-HCN-JCB Document 2 Filed 03/16/21 PageID.2 Page 1 of 4




Mitchel T. Rice, No. 6022
Andrea M. Keysar, No. 12139
Marianne Schumann, No. 14781
MORGAN, MINNOCK, RICE & MINER, L.C.
Kearns Building, Eighth Floor
136 South Main Street
Salt Lake City, Utah 84101
Telephone No.: (801) 531-7888
Facsimile No.: (801) 531-9732
Email: mrice@mmrm.com
Attorneys for Defendant Walmart Inc.


                         IN THE UNITED STATES DISTRICT COURT

                    IN AND FOR THE STATE OF UTAH, CENTRAL DIVISION


 EUGENE EASLEY an individual,                                NOTICE OF REMOVAL
                                                             TO FEDERAL COURT
          Plaintiff,

 vs.
                                                     Case No.: 2:21-cv-00161-HCN
 WALMART, INC., a Delaware corporation,
                                                     Judge Howard C. Nielson, Jr.
       Defendant.



         NOTICE IS HEREBY GIVEN that Defendant, Walmart Inc., by and through its Counsel

of record, Morgan, Minnock, Rice & Miner, L.C., hereby removes this action from the Third

Judicial District Court, Salt Lake County, State of Utah, to the United States District Court for

the District of Utah, Central Division, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and

respectfully states as follows:
 Case 2:21-cv-00161-HCN-JCB Document 2 Filed 03/16/21 PageID.3 Page 2 of 4




         1.    Plaintiff filed his Complaint in this civil action, Case Number 210900168, against

Defendant in the Third Judicial District Court, Salt Lake County, State of Utah, on or about

January 12, 2021. A copy of the Complaint is attached as Exhibit “A.”

         2.    Plaintiff filed Defendant’s Acceptance of Service on February 18, 2021.

         3.    As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 because Defendant has (1) satisfied the procedural

requirements for removal, and (2) this Court has subject matter jurisdiction over this action under

28 U.S.C. § 1332.

         4.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Counsel for Plaintiff, and a copy is also being filed with the Clerk of the Court for the

Third Judicial District Court.

         5.    With respect to diversity, the citizenship of the Parties to this action is set forth

below.

         6.    According to the Complaint, Plaintiff is and was at the time of commencement of

this action a resident of Salt Lake County, State of Utah. Complaint ¶ 1, Exhibit “A.”

         7.    Walmart Inc. is and was at the time Plaintiff commenced this action a Delaware

Corporation with its principal place of business in the State of Arkansas.

         8.    Based on the foregoing, there is complete diversity between the Parties.

         9.    With respect to the amount in controversy, Plaintiff is alleging special and general

damages, including medical expenses and pain and suffering, sufficient to qualify for Tier 3

under the Utah discovery rules, meaning Plaintiff is claiming $300,000 or more in damages.

Complaint ¶¶ 23-29, Exhibit “A.”



                                                  2
 Case 2:21-cv-00161-HCN-JCB Document 2 Filed 03/16/21 PageID.4 Page 3 of 4




        10.     Based on the foregoing, Plaintiff’s alleged injuries and damages are sufficient to

support a claim in excess of $75,000, and satisfy the requisite amount in controversy for removal

of this case.

        11.     Due to the complete diversity of the Parties to this action, and the amount in

controversy in excess of $75,000, this case meets the requirements for removal to Federal Court,

pursuant to 28 U.S.C. § 1332.

        WHEREFORE, Defendant, Walmart Inc., removes this action from the Third Judicial

District Court, Salt Lake County, State of Utah, pursuant to 28 U.S.C. §1441, and respectfully

requests that this Court assume complete jurisdiction over this action and exclude any further

proceedings in State Court.

        DATED this 16th day of March, 2021.

                                              MORGAN, MINNOCK, RICE & MINER, L.C.


                                              /s/ Mitchel T. Rice
                                              Mitchel T. Rice
                                              Andrea M. Keysar
                                              Marianne Schumann
                                              Attorneys for Defendant Walmart Inc.




                                                 3
 Case 2:21-cv-00161-HCN-JCB Document 2 Filed 03/16/21 PageID.5 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of March, 2021, I caused a true and correct copy of

the foregoing NOTICE OF REMOVAL TO FEDERAL COURT to be served via electronic

filing, and USPS first-class mail, postage pre-paid, to the following:

       Bruce M. Franson
       FLICKINGER SUTTERFIELD & BOULTON
       9289 S. Redwood Rd., Ste. A
       West Jordan, UT 84088
       bruce@fsutah.com

And via the Court’s electronic filing system to the following:

       THIRD JUDICIAL DISTRICT COURT – Salt Lake County
       Clerk of the Court
       Matheson Courthouse
       450 South State Street
       PO Box 1860
       Salt Lake City, UT 84114-1860




                                                       /s/ Krystal Day            __________
                                                      Krystal Day




                                                 4
